DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a virtual world construction system, among other things, comprising:
…a video integration unit, including one or more processors, configured to: 
transmit timing information regarding the timing of rendering to the plurality of servers, 
transmit video information received from at least one of the servers, to the user terminal, First Named Inventor Naoki HIGOAttorney Docket No.: 49369- Application No. : 17/264,0100202US1 / 5196446US1 Filed: January 28, 2021 Page: 3 of 8 
adjust rendering timing based on timing of arrival of information received from the server and a time lag between arrival of a header and arrival of a video information body, and 
transmit information regarding the adjusted rendering timing to the servers, and 
the rendering processing unit of each of the servers is configured to perform rendering processing and video information transmission processing based on timing information received from the proxy.



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611